DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 02/15/2021.
No claims have been amended.
No new claims have been added.
Claims 1-20 are pending in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2016/0045751 A1) [cited previously] in view of Obradovic (WO 2016/090420 A1) [cited previously].
Re. claims 1, 8, 15-16 and 19-20, Jiang teaches a method/non-transitory machine-readable medium/system using a neuromodulation device connected to at least one neuromodulation lead and 
instruct the neuromodulation device to deliver neuromodulation energy using at least the first electrode contact to cause a first neurophysiological response and using at least the second electrode contact of the lead to cause a second neurophysiological response (paragraph 0095 – electrodes provide pulses from the EPG stimulator to record neuromuscular responses); and 
electrode-tissue coupling information indicative of a distance between the at least first electrode contact to the spinal cord tissue and a distance between the at least second electrode contact to the spinal cord tissue (paragraph 0035 – R-values of electrodes are used to determine distance of the electrodes from the target nerve, shown in figures 11A-11L [of which is controlled via clinician programmer 60 including the processor, see paragraph 0066]).
Jiang does not teach the processor to receive from the at least one sensor first bilateral sensed data corresponding to the first neurophysiological response and second bilateral sensed data, and determine physiological midline information indicative of a medial- lateral position of the at least first 
Obradovic teaches using the processor to receive from the at least one sensor first bilateral sensed data corresponding to the first neurophysiological response and second bilateral sensed data corresponding to the sensed neurophysiological response (paragraph 0018 – sense electrodes senses first and second CAP intensities evoked by the first and second probe electrodes, respectively); 
determine first neurophysiological response data based on the received first bilateral sensed data and determine second neurophysiological response data based on the received second bilateral sensed data (paragraph 0018 – sense electrodes senses first and second CAP intensities evoked by the first and second probe electrodes, respectively); and 
determine based on the first and second neurophysiological response data both: 
physiological midline information indicative of a medial- lateral position of the at least first electrode contact to the physiological midline and the at least second electrode contact to the physiological midline (paragraph 0040 – probe electrode 500 evokes a CAP to be sensed by sense electrodes 156 and 158 in electrode array 150 [figures 5A-5C], from which the field strength from the probe electrode 500 sensed by the two sense electrodes 156/158 can be compared to determine electrode distance from the midline [of which is controlled via processors, see paragraph 0015]).
Jiang and Obradovic are analogous arts as they are both within the field of neuromodulator devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jiang to incorporate the teachings of Obradovic in order to surgically position an electrode array at a desired implantation location relative to a nerve (abstract).

Re. claim 2-3, Jiang further teaches wherein the at least one sensor includes at least one sensor configured to bilaterally sense electromyograms (EMGs); and
wherein the at least one sensor includes a plurality of EMG patches bilaterally positioned on the patient (paragraph 0095 – EMG sensor patch electrodes can be placed alternatively on the levator ani muscles (one electrode on each anus) opposite one another to bilaterally record for the EMG of the anal bellows response, as an example).

Re. claim 4, Obradovic further teaches wherein the at least one sensor includes at least one sensor configured to bilaterally sense evoked compound action potentials (ECAPs) (paragraph 0019).

Re. claim 5, Obradovic further teaches wherein the at least one sensor includes an electrode contact on the neurostimulation lead other than an electrode contact being used to concurrently deliver neural modulation energy (paragraph 0021 – stimulation lead can include stimulation electrodes and sense electrodes [sensors]).

Re. claim 7, Jiang further teaches wherein the at least one sensor includes at least one sensor configured to bilaterally sense physiological signals indicative of changes in muscle tissue when the neural modulation energy is being delivered to provide bilateral sensing data (paragraph 0095 – EMG patches are placed on the patient to record neuromuscular responses associated with a desired muscle movement in response to stimulation [bilateral stimulation is disclosed via one electrode on each side of the anus]).

Re. claims 13, Jiang further teaches wherein: 

a neuromodulation parameter has a first value in the first neuromodulation parameter set and a second value in the second neuromodulation parameters set (paragraph 0138 – GUI includes recommended electrode configurations and additional parameter values for display 68, shown in figure 20E); and
using the at least one processor to determine electrode-tissue coupling information for the at least the first and second neuromodulation parameter sets (figure 20E, electrode configuration recommendations [placement] on display 67 along with additional parameters). 
Jiang does not teach to determine physiological midline information for the at least the first and second neuromodulation parameter sets (paragraph 0040 – probe electrode 500 evokes a CAP to be sensed by sense electrodes 156 and 158 in electrode array 150 [figures 5A-5C], from which the field strength from the probe electrode 500 sensed by the two sense electrodes 156/158 can be compared to determine electrode distance from the midline [of which is controlled via processors, see paragraph 0015]).

Re. claim 14, Jiang further teaches the method further comprising using the at least one processor to interpolate at least one of the physiological midline information or the electrode-tissue coupling information for a neuromodulation parameter value based on at least the first value and the second value (paragraph 0138 – electrode configurations [tissue-electrode placement] is shown in a GUI to allow users to adjust various parameters associated with each configurations [first/second parameter values]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2016/0045751 A1) [cited previously] in view of Obradovic (WO 2016/090420 A1) [cited previously] as applied to claims 1-8, 13-16, 19-20 above, and further in view of DiLorenzo (US 2005/022626 A1) [cited previously].
Re. claim 6, the combined invention of Jiang and Obradovic teaches all of the elements of the claimed invention as stated above, but does not teach the at least one sensor includes at least one sensor configured to bilaterally sense electroencephalograms (EEGs).
DiLorenzo teaches wherein the at least one sensor includes at least one sensor configured to bilaterally sense electroencephalograms (EEGs) (paragraph 0053 – bilateral inputs can be sensed from EEG electrode array 51 (electrodes 39-41 positioned bilaterally) of recording unit 26, shown in figures 1-2). 
The combined invention as well as DiLorenzo are analogous arts as they are both within the field of neuromodulator devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the EEG sensing of DiLorenzo in order to provide for processed sensory feedback [EEG] for augmenting clinician’s manual selection of optimum treatment magnitude and pattern (paragraph 0029).

 Re. claim 11, Jiang further teaches wherein calibrating at least the first electrode contact and the second electrode contact on the least one neuromodulation lead includes calibrating a plurality of electrode contacts on the neuromodulation lead (paragraph 0060 – placement and calibration of the neurostimulation electrodes and leads close to specific nerves allows for better reliability/accuracy of results), the method further including using the at least one processor to determine electrode-tissue coupling information for each of the plurality of electrode contacts by instructing the neuromodulation device to step through a routine to deliver neuromodulation energy to cause a plurality of neurophysiological responses such that each of the plurality of electrode contacts is associated with at least one of the neurophysiological responses(paragraph 0035 – R-values of electrodes are used to determine distance of the electrodes from the target nerve, shown in figures 11A-11L [of which is controlled via clinician programmer 60 including the processor, see paragraph 0066]).
Jiang does not teach calibration for midline information. 
Obradovic teaches the method further including using the at least one processor to determine physiological midline information for each of the plurality of electrode contacts by instructing the neuromodulation device to step through a routine to deliver neuromodulation energy to cause a plurality of neurophysiological responses such that each of the plurality of electrode contacts is associated with at least one of the neurophysiological responses (Obradovic paragraph 0018 – sense electrodes senses first and second CAP intensities evoked by the first and second probe electrodes, respectively).

Claims 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2016/0045751 A1) [cited previously] in view of Obradovic (WO 2016/090420 A1) [cited previously]  as applied to claims 1-8, 13-16, 19-20 above, and further in view of Holley (US 2015/0127062 A1) [cited previously].
Re. claims 9-10 and 17-18, the combined invention of Jiang and Obradovic teaches all of the elements of the claimed invention as stated above, but does not teach the at least one processor to communicate the physiological midline information to a user interface to display a position of the at least one lead along with a representation of the physiological midline, and to determine fractionalized energy contribution of active electrodes on the at least one lead to create a stimulation field for a three-dimensional environment, wherein the determined fractionalized energy contribution includes a polarity for each of the active electrodes and a percentage of the energy contribution at the polarity for each of the active electrodes. 
Holley teaches a method/non-transitory machine-readable medium further comprising using the at least one processor to communicate the physiological midline information to a user interface to display a position of the at least one lead along with a representation of the physiological midline (paragraph 0071 – patient provides feedback to a user interface to indicate paresthesia of equal intensity of the electrical field panned across the electrode array [coupled to leads 12] which indicates the panned locus is on the physiological midline; the locus is panned at a speed for the patient to accurately identify the physiological midline; figure 6 – locus 160 [midline] position relative to graphical leads 128); and
further comprising using the at least one processor to communicate the physiological midline information and the electrode-tissue coupling information to a programming algorithm that is configured use the physiological midline information and the electrode-tissue coupling information to determine fractionalized energy contribution of active electrodes on the at least one lead to create a stimulation field for a three-dimensional environment, wherein the determined fractionalized energy contribution includes a polarity for each of the active electrodes and a percentage of the energy contribution at the polarity for each of the active electrodes (figures 5A-D; paragraph 0074-0075 – manual programming mode can select individual electrodes 130-132 to set the polarity and magnitude [percentage] allocated to the electrodes in creating the electrical field).
The combined invention of Jiang and Obradovic as well as Holley are all analogous arts as they are all within the field of neuromodulation devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the teachings of Holley in order to generate stimulation pulses to stimulate neural tissue along the midline for bilateral/symmetrical stimulation across both sides of a patient’s body (paragraph 0015).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate and/or render obvious to the objected claims as they do not disclose a 
estimating at least one of the physiological midline information or the electrode-tissue coupling information for the second subset of the plurality of electrode contacts based on the determined physiological midline information and the electrode-tissue coupling information for the first subset of the plurality of electrode contacts.

Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive.
Regarding arguments for claims 1-20, with regards to the Jiang reference, different stimulation electrodes are shown to be on either side of the anus (bilateral stimulation) and are used to record neuromuscular response(s) (first and second responses), such as low level stimulation evoking activation of a nerve associated with a target organ, or for other muscular response from a target nerve [paragraph 0069]. Further, as claim states, tissue coupling information is used [R-values], which uses the neuromuscular responses of the anal bellow electrodes bilaterally placed as shown in figures 14-15, and stated on paragraph 0105, and uses R-values to determine distance of electrodes from a target nerve tissue [paragraph 0035], constituting electrode-tissue coupling information with respect to a target tissue such as the spinal cord tissue [paragraph 0070]. For the arguments against the Obradovic reference, different stimulation electrodes on either side of the anus (bilateral stimulation) are used to record neuromuscular response(s) (first and second responses), such as low level stimulation evoking activation of a nerve associated with a target organ, or for other muscular response from a target nerve, which satisfies the claim limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Serrano Carmona (US 2017/0281958 A1) teaches a method of determining a physiological midline using electrodes and observing the responses of spinal stimulation electrodes at peripheral electrodes on different sides of the body. 
Edgerton (US 2016/0175586 A1) teaches epidural bilateral stimulation and bilateral EMG sensing. 
Ternes (US 2013/0245722 A1) teaches an IMD for applying bilateral neural stimulation. 
Gerber (US 2012/0277833 A1) teaches a system for determining a head position via bilateral electrical stimulation. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792